IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 01-50041
                          Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellant,

versus

ALBERT JAMES GISTARD, also known as Buggy,

                                          Defendant-Appellee.


                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. SA-98-CR-266-1-HG
                       --------------------
                         October 24, 2001

Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:*

     Albert James Gistard pleaded guilty to a superseding

information charging him with conspiracy to manufacture and

distribute cocaine base and conspiracy to commit money

laundering.    Gistard has appealed his sentences, contending that

the district court erred: (1) in enhancing his sentence because

he was a leader or organizer, (2) in enhancing his sentence for

possession of a firearm, (3) in refusing to apply the safety-

valve provision, (4) in failing to depart downward because of the

disparity in sentences given to codefendants, and (5) in

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 01-50041
                               -2-

sentencing him under 21 U.S.C. § 841(b)(1)(A)(iii), in light of

Apprendi v. New Jersey, 530 U.S. 466 (2000).   Because Gistard

waived his right to appeal his sentence in his plea agreement

with the Government, the appeal must be DISMISSED.   See United

States v. Melancon, 972 F.2d 566, 567 (5th Cir. 1992).

     APPEAL DISMISSED.